DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tetrault (US 2021/0163141) in view of Wachter et al (US 2021/0132197).
4. 	As to claim 1, Tetrault discloses (fig. 1) a gas turbine engine (10) comprising: a nacelle  (22) at least partially defining a boundary of an inlet (20) of the gas turbine engine (10); a fan section (12) disposed aft of the inlet (20), (paragraphs [0014]-[0015]). Tetrault fail to disclose and a foreign object debris (FOD) detection system mounted to a radially inner surface of the nacelle; the FOD detection system comprising a light detection and ranging (LIDAR) sensor assembly configured to scan a pre-determined volume within the inlet. Wachter et al disclose (fig. 3C) a light detection and ranging (LIDAR) sensor assembly (310) configured to scan a pre-determined volume (350), (paragraphs [0068]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tetrault to include the FOD detection system comprising a light detection and ranging (LIDAR) sensor assembly configured to scan a pre-determined volume with in the inlet as taught by Wachter et al in order to determine various features and characteristic of the detected objects such as position, size, shape, movement and orientation resulting in effective preventive maintenance to sustain reliable aerial vehicles.
5. 	As to claim 3, Tetrault discloses (fig. 1) the gas turbine engine (10), (paragraph [0014]). Tetrault fail to disclose wherein the LIDAR sensor assembly comprises a single transceiver configured to scan the pre-determined volume within the inlet. Wachter et al disclose (fig. 3C) wherein the LIDAR sensor assembly (310) comprises (fig. 1) a single transceiver (110, 120) configured to scan the pre-determined volume (350), (paragraph [0068]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tetrault to include wherein the LIDAR sensor assembly comprises a single transceiver configured to scan the pre-determined volume within the inlet as taught by Wachter et al in order to identify a presence of debris in a volumetric medium within an environment, (see paragraph [0011] to Wachter et al).
6. 	As to claim 4, Tetrault discloses (fig. 1) the gas turbine engine (10), (paragraph [0014]). Tetrault fail to disclose wherein the LIDAR sensor assembly comprises a plurality of transceivers, wherein each transceiver in the plurality of transceivers is fixed, the plurality of transceivers configured to scan the pre-determined volume. Wachter et al disclose (fig. 1) the LIDAR sensor assembly (101) comprises a single transceiver (110 & 120) configured to scan (scan) the predetermined volume (volumetric medium), (paragraphs [0045]-[0046], [0049]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tetrault to include LIDAR sensor assembly comprises a plurality of transceivers fixedly configured to scan the predetermined volume as taught by Wachter et al to determine the location, size, shape and motion of the selected object, (see paragraph [0045] to Wachter et al).
7. 	As to claim 5, Tetrault discloses (fig. 1) the gas turbine engine (10), (paragraph [0014]). Tetrault fail to disclose wherein the plurality of transceivers are disposed in an array. Wachter et al disclose (fig. 1) the plurality of transceivers (112, 121), (paragraphs [0046], [0049]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tetrault to include the plurality of transceivers disposed in an array as taught by Wachter et al in order to detect and determined the objects in the volumetric medium.  
8. 	As to claim 6, Tetrault discloses (fig. 1) the gas turbine engine (10), (paragraph [0014]). Tetrault fail to disclose wherein the LIDAR sensor assembly further comprises a plurality of transmitters and a receiver, each transmitter in the plurality of transmitters configured to emit a pulsed beam sequentially following an adjacent transmitter in the plurality of transmitters. Wachter et al disclose (fig. 1) LIDAR sensor assembly (101) further comprises a plurality of transmitters (112) and a receiver (120), each transmitter (112) in the plurality of transmitters (112) configured to emit a pulsed beam sequentially following an adjacent transmitter (112) in the plurality of transmitters (112), (paragraphs [0046], [0049]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tetrault to include the LIDAR sensor assembly further comprises a plurality of transmitters and a receiver, each transmitter in the plurality of transmitters configured to emit a pulsed beam sequentially following an adjacent transmitter in the plurality of transmitters as taught by Wachter et al in order to determine the location, size, shape and motion of the selected object, (see paragraph [0045] to Wachter et al).
9. 	As to claim 7, Tetrault discloses (fig. 1) the gas turbine engine (10), (paragraph [0014]). Tetrault fail to disclose wherein the plurality of transmitters are disposed in an array. Wachter et al disclose (fig. 1) wherein the plurality of transmitters (112) are disposed in an array (number of light emitters 112), (paragraph [0046]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tetrault to include wherein the plurality of transmitters are disposed in an array as taught by Wachter et al in order to emit light pulses that can be used to detect objects in a surrounding environment, (see paragraph [0046] to Wachter et al).
10. 	As to claim 8, Tetrault discloses (fig. 1) the gas turbine engine (10), (paragraph [0014]). Tetrault fail to disclose wherein the LIDAR sensor assembly further comprises a plurality of receivers and a transmitter, wherein each receiver is configured to detect a reflection from a pre-determined direction. Wachter et al disclose (fig. 1) wherein the LIDAR sensor assembly (101) further comprises a plurality of receivers (121) and a transmitter (112), wherein each receiver (121) configured to detect (detect) a reflection (125) from a pre-determined direction (object direction in a surrounding environment), (paragraph [0046]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tetrault to include wherein the LIDAR sensor assembly further comprises a plurality of receivers and a transmitter, wherein each receiver is configured to detect a reflection from a pre-determined direction as taught by Wachter et al in order to determine the location, size, shape and motion of the selected object, (see paragraph [0045] to Wachter et al).
11. 	As to claim 9, Tetrault discloses (fig. 1) the gas turbine engine (10), (paragraph [0014]). Tetrault fail to disclose wherein the plurality of receivers are disposed in an array. Wachter et al disclose (fig. 1) wherein the plurality of receivers (121) are disposed in an array (number of photodetectors), (paragraph [0049]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tetrault to include wherein the plurality of receivers are disposed in an array as taught by Wachter et al in order to receive the reflected light pulses from one or more objects in a surrounding environment, (see paragraph [0049] to Wachter et al).
12. 	As to claim 10, Tetrault discloses (fig. 1) a gas turbine engine (10) comprising: an engine core (engine core), (Abstract, paragraphs [0003], [0005]-[0006], [0015]); an inlet (20) disposed forward of the engine core (engine core), the inlet (20) comprising a centerbody (18), (paragraphs [0014]-[0015]). Tetrault fail to disclose a foreign object debris (FOD) detection system mounted to the centerbody; the FOD detection system comprising a first light detection and ranging (LiDAR) sensor assembly configured to scan a first pre-determined volume within the inlet, the first pre-determined volume defining at least one of a first volume forward of the centerbody and a second volume radially outward of the centerbody. Wachter et al disclose (fig. 3C) a LIDAR sensor assembly (310) configured to scan volume (350) of a first predetermined volume (351A) and a second predetermined volume (351B), (paragraphs [0068]-[0069]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tetrault to include a LIDAR sensor assembly configured to scan a first and second predetermined volume as taught by Wachter et al in order to detect, identify, locate, and classify reflective surfaces in the surrounding environment to indicate the presence of objects or obstacles to be avoided or to indicate the presence of a volumetric medium through which autonomous vehicles may traverse, (paragraph [0067] to Wachter et al).   
13. 	As to claim 11, Tetrault discloses (fig. 1) the gas turbine engine (10), (paragraph [0014]). Tetrault fail to disclose further comprising a second LiDAR sensor assembly coupled to the centerbody. Wachter et al disclose (fig. 1) wherein the LiDAR sensor system (101) further comprises a plurality of receivers (121) and a transmitter (110), wherein each receiver (112) configured to detect a reflection (reflected light pulses) from a predetermined direction, (paragraphs [0045]-[0046]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tetrault to include wherein the LiDAR sensor system further comprises a plurality of receivers and a transmitter used as a second LiDAR sensor assembly configured to detect a reflection from a predetermined direction as taught by Wachter et al in order to determine the location, size, shape, and motion of the selected object while scanning its surrounding to successfully navigate the environment to reach a destination while avoiding obstacles.
14. 	As to claim 12, Tetrault discloses (fig. 1) the gas turbine engine (10) wherein the first pre-determined volume (air) is the first volume (air), (paragraph [0014]).
15. 	As to claim 13, Tetrault discloses (fig. 1) the gas turbine engine (10), (paragraph [0014]). Tetrault fail to disclose wherein the second LiDAR sensor assembly is configured to scan a second pre-determined volume, and wherein the second pre-determined volume is the second volume. Wachter et al disclose (fig. 1) wherein the second LiDAR sensor assembly (one or more light detection and ranging (LIDAR) devices), (paragraphs [0002]-[0003]) configured to scan (fig. 3C) a second pre-determined volume (351B), and wherein the second pre-determined volume (351B) is the second volume (351B), (paragraph [0068]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tetrault to include wherein the second LiDAR sensor assembly is configured to scan a second pre-determined volume, and wherein the second pre-determined volume is the second volume as taught by Wachter et al in order to determine the location, size, shape, and motion of the selected object while scanning its surrounding to successfully navigate the environment to reach a destination while avoiding obstacles, (paragraph [0045] to Wachter et al).
16. 	As to claim 14, Tetrault discloses (fig. 1) the gas turbine engine (10), (paragraph [0014]) and FOD (FOD), (paragraphs [0017], [0019], [0023]-[0024]). Tetrault fail to disclose wherein the first LIDAR sensor assembly is configured to detect and track FOD during operation of the gas turbine engine. Wachter et al disclose (fig. 1) disclose wherein the first LIDAR sensor assembly (101) is configured to detect (detect) and track FOD (objects, air particulates) during operation of gas turbine engine (airplanes, helicopter), (paragraphs [0035], [0046], [0054]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tetrault to include wherein the first LIDAR sensor assembly is configured to detect and track FOD during operation of the gas turbine engine as taught by Wachter et al in order to determine the location, size, shape, and motion of the selected object while scanning its surrounding to successfully navigate the environment to reach a destination while avoiding obstacles, (paragraph [0045] to Wachter et al). 
Allowable Subject Matter
17. 	Claims 19-20 are allowed.
18. 	Regarding claim 19, the prior art of record fail to teach either singly or in combination a method of using a foreign object debris (FOD) detection system for a gas turbine engine, the method comprising: increasing a first resolution of a first portion of transmitters or receivers in a plurality of transmitters or transceivers; and tracking the FOD through a pre-determined volume defined by the plurality of transmitters or transceivers. 

19. 	Claims 2, 15-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
20. 	The prior art of record fail to teach either singly or in combination the FOD detection processor configured to transfer a control signal to increase a resolution in a local area of a tracking zone in response to detecting FOD in the local area, wherein the FOD detection processor is configured to increase a first resolution of a first portion of transceivers and decrease a second resolution of a second portion of transceivers, increase a first resolution of a first portion of transmitters and decrease a second resolution of a second portion of transmitters, the second portion of transceivers being different than the first portion of transceivers, and the second portion of transmitters being different than the first portion of transmitters.
Response to Arguments
21. 	Applicant’s arguments, see Remarks, filed 07/19/2022 with respect to the rejections of claims 1-20 have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection is made.
Conclusion
22. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878